Title: To Benjamin Franklin from Pennsylvania Assembly Committee of Correspondence, 1 November 1764
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Philada. Novemr. 1st. 1764
The General Assembly of this Province, having appointed Us to be the Committee of Correspondence; And in Pursuance of their Resolves from time to time during their late Sitting; We have Caused to be made out and furnished divers Certified Copys of Resolves and Instructions to Richd. Jackson Esqr. then Sole Agent of this Province to be sent by Us [to] Mr. Jackson.
But as it appeared to the General Assembly, that matters of the highest Concern to the Colonies in General and to this Province in particular were depending in England &c: The House were pleased to Resolve that you should embark with all Convenient dispatch for Great Britain there to joyn with and assist the said Richd. Jackson Esqr. in the Agency of Representing, Soliciting and transacting the affairs of this Province for the Ensuing year; As will more fully Appear to you by a Certified Copy of the Resolves of the House for this purpose made out and signed by the Clark of the Assembly.
Needless therefore will it be for Us to add more on this Occasion then to referr you to the Several Copys of Resolves and Instructions here with Delivered to you for Mr. Jackson and to request that you will in every thing and measure Relative to the Colonies in General and this Province in particular, Aid Assist Joyn and Act in Concert with Mr. Jackson, and Strictly and attentively Observe the Directions of the House given him in every measure to be Prosecuted. We wish you a good Voiage &c.
To Benja. Franklin Esqr
 
Endorsed: Copy of the Committee of Correspondenc’s Letter Dd. Benja. Franklin EsqrNovr. 1st. 1764
